Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The action is in response to the Applicant’s communication filed on 06/08/2021.
Claims 2, 4, 11 and 19-20 are cancelled by the applicant.
Claims 1, 3, 5-10 and 12-18 remain pending, where claims 1, 10 and 16 are independent. 
Examiner’s Amendment/comments 
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given via email with Bradley W. Schield (Reg. No. 75,469) on 08/02/2021.
	Claims are replaced with the following: 
1.	(currently amended) An intelligent electronic device (IED) configured to monitor an electric power delivery system, comprising:
a first monitoring port; 
a second monitoring port;
a test port;
memory; and
	a processor operatively coupled to the memory, wherein the processor is configured to:
while the IED is in an operating mode, receive, via the first monitoring port, a first digital signal indicating one or more first operating measurements of a first electrical characteristic of the electric power delivery system;
while the IED is in the operating mode, receive, via the second monitoring port, a second digital signal indicating one or more second operating measurements of a second electrical characteristic of the electric power delivery system;
change the IED from the operating mode to a test mode;
while the IED is in the test mode, receive, via the test port, a third digital signal indicating both one or more first test measurements and one or more second test measurements, wherein the one or more first test measurements [[that]] represent measurements of the first electrical characteristic as if the first test measurements were received via the first monitoring port, wherein the one or more second test measurements represent measurements of the second electrical characteristic as if the second test measurements were received via the second monitoring port, wherein receiving the third digital signal via the test port allows an operator to obtain test results without affecting the first monitoring port configuration, the second monitoring port configuration, or both; and
provide a test result based at least in part on the one or more test measurements.
2.	(canceled)
3.	(currently amended) 	The IED of claim [[2]] 1, wherein the processor is configured to change the IED to the test mode without disconnecting a first merging unit from the first monitoring port and the second merging unit from the second monitoring port.
4.	(canceled) 	
5.	(original) 	The IED of claim 1, wherein the processor is configured to change configuration of the IED from a first topology in which the IED receives signals from a first device while the first device is communicatively coupled to the electric power delivery system to a second topology in which the IED receives signals from a second device that is not communicatively coupled to the power delivery system.
6. 	(original) 	The IED of claim 5, wherein communicatively coupled comprises an electrical coupling, a magnetic coupling, or both.
7.	(original) 	The IED of claim 1, wherein the processor is configured to:
	provide, via a display of the IED, a prompt requesting a selection from a list of available ports to be used as the test port of the IED; and
	receive the selection of the test port from the list of available ports.

8.	(original) 	The IED of claim 1, comprising a test mode button, wherein the IED changes from the operating mode to the test mode upon activation of the test mode button.
9.	(original) 	The IED of claim 1, wherein the test mode button control and the test port are positioned on the same panel.
10.	(currently amended) 	A non-transitory, computer readable medium comprising instructions configured to be executed by a processor of an intelligent electronic device (IED) to cause the processor to:
	while the IED is in an operating mode, receive a first digital signal indicating one or more first operating measurements of a first electrical characteristic via a first monitoring port;
	while the IED is in the operating mode, receive a second digital signal indicating one or more second operating measurements of a second electrical characteristic via a second monitoring port
change the IED from the operating mode to a test mode;
while the IED is in the test mode, receivea third digital signal indicating one or more first test measurements and one or more second test measurements via a test port, wherein the one or more first test measurements represent measurements of the first electrical characteristic and the one or more second test measurements represent measurements of the second electrical characteristic as if the one or more second test measurements were received via the second monitoring port, wherein receiving the third digital signal via the test port allows an operator to obtain test results without affecting configuration of the first monitoring port, the second monitoring port, or both; and
provide a test result based at least in part on the one or more test measurements.
11.	(canceled)
12.	(currently amended) 	The non-transitory, computer readable medium of claim 10, wherein the instructions are configured to be executed by the processor to cause the processor to
13.	(original) 	The non-transitory, computer readable medium of claim 10, wherein the instructions are configured to be executed by the processor to cause the processor to change configuration of the IED from a first topology in which the IED receives signals from a first device while the first device is communicatively coupled to the electric power delivery system to a second topology in which the IED receives signals from a second device that is not communicatively coupled to the power delivery system.
14.	(original) 	The non-transitory, computer readable medium of claim 10, wherein the instructions are configured to be executed by the processor to cause the processor to:
detect a fault during the test using the one or more test measurements;
determine a distance to the fault based at least in part on the one or more test measurements; and
provide, via a display of the IED, the distance to the fault to allow an operator to compare the distance with expected results of the test.
15.	(original) 	The non-transitory, computer readable medium of claim 10, wherein the instructions are configured to be executed by the processor to cause the processor to swap the first monitoring port with the test port in protection operations of the IED.
16.	(currently amended) 	A method, comprising: 
	connecting a testing device to an IED via a test port of the IED; and
	changing the IED from operating in an operating mode in which the IED receives, via a first monitoring port, a first digital signal to monitor a first electrical characteristic of a power delivery system and receives, via a second monitoring port, a second digital signal to monitor a second electrical characteristic of the power delivery system , via a test port, a third digital signal indicating one or more test electrical measurements representing measurements of the first electrical characteristic and the second electrical characteristic to allow testing of the IED from the test port as if the one or more test electrical measurements were received via the first monitoring port and the second monitoring port to allow an operator to obtain test results without affecting the first monitoring port configuration, the second monitoring port configuration, or both.
17.	(original) 	The method of claim 16, comprising:
	inputting, into the IED, a selection of a test port from a list of available ports; and
	performing a test using the selection of the test port.
18.	(original) 	The method of claim 16, comprising changing the IED from operating in the operating mode to operating in the test mode via depression of a test mode button.
19 - 20.	(canceled)
					Allowable Subject Matter
Claims 1, 3, 5-10 and 12-18 are allowable after a thorough search, examination, persuasive amendment and arguments over the prior art of record.
Examiner's Statement of Reason for Allowance 
The following is an examiner’s statement of reasons for allowance:
	The Applicants' replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, the substance of applicants’ remarks, filed on 06/08/2021 and further amendment are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably Comments on Statement of Reasons for Allowance”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Md Azad whose telephone number is (571)272-0553.  The examiner can normally be reached on Mon-Thu 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/Md Azad/
Primary Examiner, Art Unit 2119